Title: To George Washington from Timothy Pickering, 25 January 1781
From: Pickering, Timothy
To: Washington, George


                        
                            Sir
                            Newburgh Jany 25. 1781.
                        
                        I wrote last evening to Mr Humphrys, & gave him an account of my expectations respecting forage. The
                            uncommon badness of the roads (either very rough or very miry) has prevented the farmers bringing in the forage the Justices
                            of Ulster & Orange agreed to furnish & have in fact assessed: The present snow will enable them to come
                            in. For instant relief to your Excellency’s horses I directed Mr Roberts to come up this morning with his team &
                            take all the public forage at my quarters, as I could subsist my own horses on my private hay purchased with hard money
                            for my cow, till another supply of public forage could be obtained.
                        I know not what other measures can be pursued than those I have taken to procure forage, unless money can be
                            obtained to purchase, or a military force sent to seize all the forage within reach: the latter is not eligible; and the
                            former is unattainable to any considerable amount. Yet I will apply part of the pittance of money in my hands to procure a
                            small supply of forage for your Excellency, till it is known whether the assessment of the Justices will be duly levied.
                            If it is not, the military alone can give relief. I am &c.
                        
                            T. Pickering Q. M. G.
                        
                    